Citation Nr: 1529388	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-22 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of right hand injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In April 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  The February 2012 VA examination is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    

The Board notes that the issues have been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  At his April 2015 Board hearing, the Veteran testified that he had to quit his job as a teacher because of his service-connected right knee disability.  Therefore, the Board finds that the issue of unemployability due to the Veteran's service-connected disability is reasonably raised by the record, and this issue has been included for consideration as part of the current appeal.  The Board further notes that the Veteran currently has a combined disability evaluation of 50 percent.  
The issue of entitlement to service connection for a left hip disability as secondary to the Veteran's service-connected right knee disability has been raised by the record in an August 2013 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).   The Board notes that the Veteran has periodically applied for service connection of a left knee disability as secondary to his right knee disability and has withdrawn those requests; however, the Veteran has not specifically withdrawn his request for service connection for a left hip disability as secondary to his right knee disability.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I.  INCREASED RATINGS	

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claims for increased ratings.

The Veteran is seeking entitlement to increased disability ratings for residuals of right hand injury and for degenerative joint disease of the right knee, each currently evaluated as 10 percent disabling.  However, the Board must remand these claims in order to obtain VA medical examinations prior to their adjudication.

The most recent VA examinations for these disabilities were in February 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that, with the passage of more than three years, the February 2012 VA examinations are too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability of the Veteran's disabilities in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007). 

At his April 2015 Board hearing, the Veteran testified that his right hand and right knee symptoms have worsened since the February 2012 VA examinations.  For example, the Veteran testified that he has lost a lot of dexterity in the fingers of his right hand and has problems with little screws, tight buttons, and writing; he has numbness and tingling that goes into his fingers and weakness; and objects involuntarily fall out of his hand.  The Veteran did not express any of these complaints at his VA examination.  The Veteran had normal grip strength and had a gap between the thumb paid and the little finger only in February 2012.

With respect to his right knee disability, the Veteran testified at his hearing that he has problems bending, standing for prolonged periods, climbing stairs, and staying in one position for an extended period of time; ambulates with a cane; has been receiving injections in the knee; has bone-to-bone grinding of the knee joints; has nerve pain caused by the swelling of the joints that requires oral medication; has fallen five times; has very little range of motion following activity; and has instability of the knee.  At the time of the April 2012 VA examination, the Veteran had not had any knee injections and was not using a cane to ambulate.  His range of motion was nearly normal, without any instability.  There was no note of nerve pain.      

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As the Veteran's statements and medical evidence since the February 2012 VA examinations suggest a change in the Veteran's symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for new VA examinations of the Veteran's right hand and right knee disabilities.  The Board notes that, in connection with the Veteran's disabilities, neurological examinations should be conducted, as well as orthopedic examinations.
VA's duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim file does not include all VA medical records that may be relevant to the Veteran's claim.  A February 2012 Report of General Information (VA Form 21-0820) shows the Veteran reported that he has VA treatment records located at the Biloxi VA medical center, the Pensacola Joint Ambulatory Care Center (JACS), and the Mobile Vet Clinic.  The records from the Pensacola JACS and Mobile Vet Clinic have not have been associated with the Veteran's claims file.  Therefore, on remand, all relevant and ongoing VA records that are not currently of record must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board notes that the Veteran has provided some, but not all, private medical records reflecting treatment he has received from R.Z., MD of A.O.C.  Accordingly, on remand the Veteran should be requested to complete an authorization to allow VA to obtain all of Dr. R.Z.'s medical records.

The Veteran testified at his Board hearing that magnetic resonance imaging (MRI)   has been perform of his right knee; however, no MRI reports are associated with the Veteran's claims file.  On remand, the Veteran should be given the opportunity to provide those reports.

Finally, the Board notes that some evidence submitted by the Veteran has not been associated with the Veteran's electronic claims file.  The following attachments to correspondence submitted by the Veteran must be uploaded to VBMS:

1.  Attachment 10 (x-rays on CD) to correspondence received from the Veteran on July 16, 2014;

2.  Attachment 5 ("June 7th 2013, Received a letter from the V.A. with a statement of the case.") to correspondence received from the Veteran on October 14, 2014;

3.  Attachment 8 ("April 29th, 2014 I sent a letter to Congressman Bradley Byrne about my claim.") to correspondence received from the Veteran on October 14, 2014;           

4.  Attachment 9 ("May 29th 2014 The DAV requested that my hearing be via live video conference in lieu of an in person BVD hearing to expedite my claim.") to correspondence received from the Veteran on October 14, 2014; and

5.  Attachment 10 ("June 4th 2014, received a letter from Congressman Byrne's office with an attached letter from the V.A. stating that the current time line to certify cases to the Board is 1004 day.") to correspondence received from the Veteran on October 14, 2014.
       
II.  TDIU 

As noted above, a claim for a TDIU due to the Veteran's service-connected right knee disability is raised by the Veteran's April 2015 Board hearing testimony that he had to quit working as a teacher because of this disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected right knee disability on his ability to obtain or retain employment.  The Board finds this claim must be remanded for a VA examination to evaluate the Veteran's employability.  The VA examiner should provide an opinion on the impact of the Veteran's service-connected right knee disability, alone or in combination with his other service-connected disabilities, on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age, the fact that the Veteran is retired, or the impairment caused by any nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.  

The Board notes that the Veteran has not been provided with notice of the requirements to substantiate a TDIU claim as required by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014).  The Board also notes that the Veteran has not been asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Therefore, on remand, the Veteran should be provided with appropriate VCAA notice and be requested to complete VA Form 21-8940.

Finally, SSA records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for his right hand and/or right knee, specifically to include R.Z., MD of A.O.C. and any provider who has performed or interpreted an MRI of the Veteran's right knee.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.
  
2.  Obtain all VA treatment records that have not been obtained already.  Specifically, VA treatment records from Pensacola JACS and Mobile Vet Clinic are to be obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Obtain all of the Veteran's SSA disability records and associate them with the Veteran's claim file.    
    
4.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Obtain all employment records identified on the VA Form 21-8940.

5.  The following attachments to correspondence received from the Veteran are to be uploaded to the Veteran's VBMS claims file:

a.  Attachment 10 (x-rays on CD) to correspondence received from the Veteran on July 16, 2014;

b.  Attachment 5 ("June 7th 2013, Received a letter from the V.A. with a statement of the case.") to correspondence received from the Veteran on October 14, 2014;

c.  Attachment 8 ("April 29th, 2014 I sent a letter to Congressman Bradley Byrne about my claim.") to correspondence received from the Veteran on October 14, 2014;           

d.  Attachment 9 ("May 29th 2014 The DAV requested that my hearing be via live video conference in lieu of an in person BVD hearing to expedite my claim.") to correspondence received from the Veteran on October 14, 2014; and

e.  Attachment 10 ("June 4th 2014, received a letter from Congressman Byrne's office with an attached letter from the V.A. stating that the current time line to certify cases to the Board is 1004 day.") to correspondence received from the Veteran on October 14, 2014.
  
6.  After completing the foregoing development and associating all records and evidence with the Veteran's VBMS claims file, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right hand and right knee disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.    

Right Hand and Right Knee Disabilities

All indicated studies, including x-rays and range of motion studies in degrees, should be performed, and all clinical findings should be reported in detail.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and, if so, the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to provide any of the foregoing opinions to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to provide any of the foregoing opinions to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's service-connected right hand or right knee disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy, neuropathy, or neuralgia as a result of his right hand or right knee disability.  If so, the examiner should indicate whether such results in mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s).

TDIU

The examiner also should provide an opinion on the impact of the Veteran's service-connected right knee disability, alone or in combination with his other service-connected disabilities, on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age, the fact that the Veteran is retired, or the impairment caused by any nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

All opinions provided pursuant to this paragraph must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

7.  After the development requested above has been completed, review of the record should again be undertaken.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






